United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1824
                                   ___________

United States of America,             *
                                      *
           Appellee,                  *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * Northern District of Iowa.
Rogelio Hernandez, Jr., also known    *
as Ro,                                *
                                      *
           Appellant.                 *
                                 ___________

                             Submitted: December 11, 2001

                                  Filed: February 26, 2002
                                   ___________

Before WOLLMAN,1 Chief Judge, HANSEN, Circuit Judge, and FENNER,2 District
      Judge.
                              ___________

WOLLMAN, Chief Judge.




      1
       The Honorable Roger L. Wollman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the close of business on January 31,
2002. He has been succeeded by the Honorable David R. Hansen.
      2
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri, sitting by designation.
      Rogelio Hernandez, Jr. appeals the district court’s3 denial of his motion to
suppress statements he made to law enforcement officers following his arrest. We
affirm.

                                          I.

       At 8:00 p.m. on April 3, 2000, Hernandez was arrested in his apartment
building after being indicted by a federal grand jury for conspiracy to distribute
methamphetamine. The arresting agents placed Hernandez in a police car and then
read him his Miranda warnings. Hernandez indicated that he understood the
warnings and asked why he was being arrested. After being informed of the
indictment, Hernandez indicated that he had been involved in drug trafficking.
Hernandez gave detailed information about his drug trafficking activities after his
arrival at the law enforcement headquarters, where he was interviewed for
approximately two hours. The following morning, Hernandez was brought before a
magistrate judge for an initial appearance.

       Hernandez filed a motion to suppress the statements made during his April 3
interview. Hernandez objected to the magistrate judge’s finding that he did not
request an attorney following his arrest and that he waived his Sixth Amendment right
to have counsel present during his interrogation. He also objected to the finding that
there was no unnecessary delay between his arrest and his initial appearance before
the magistrate judge. After conducting a de novo review of the magistrate judge’s
report and recommendation, the district court concluded that Hernandez’s objections
were without merit and denied the motion. The jury found Hernandez guilty of
conspiracy to distribute methamphetamine, and the district court sentenced him to
360 months’ imprisonment. On appeal, Hernandez contends that the district court


      3
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.

                                         -2-
erred in denying the motion to suppress and argues that his trial counsel was
ineffective for failing to challenge the constitutionality of 21 U.S.C. §§ 841(b)(1)(A)
and (B).

                                           II.

       We review the district court’s denial of a motion to suppress de novo. United
States v. Holloway, 128 F.3d 1254, 1255-56 (8th Cir. 1997); United States v. Morgan,
91 F.3d 1193, 1195 n.3 (8th Cir. 1996). We review for clear error the district court’s
factual findings. Holloway, 128 F.3d at 1256.

       Hernandez argues that his testimony regarding his alleged requests for counsel
during his arrest and interview and his claim that Miranda warnings were not given
was more credible than the conflicting testimony of the arresting officers. “Because
the district court is in a better position to assess the credibility of the witnesses, its
determinations regarding credibility are ‘virtually unreviewable on appeal.’” United
States v. Black, 88 F.3d 678, 680 (8th Cir. 1996) (quoting United States v. Heath, 58
F.3d 1271, 1275 (8th Cir. 1995)). We find no clear error in the district court’s
decision to credit the officers’ testimony on these questions.

       Hernandez contends that any waiver of his right to counsel was not effective
because the Miranda warnings were not sufficient to inform him of his rights in a
post-indictment interview regarding a federal crime. The Supreme Court held in
Patterson v. Illinois, 487 U.S. 285 (1988), that Miranda warnings are sufficient to
advise a defendant of his Sixth Amendment right to counsel and that a valid waiver
after Miranda warnings is a knowing waiver for Sixth Amendment purposes. Id. at
296. Hernandez’s argument that Patterson is distinguishable because his case
involves the federal sentencing guidelines and the Federal Rules of Criminal
Procedure rather than a state prosecution is without merit. See, e.g., United States v.


                                           -3-
Bryson, 110 F.3d 575, 582 (8th Cir. 1997); United States v. Washington, 109 F.3d
459, 465 (8th Cir. 1997).

       Hernandez also argues that his statements must be suppressed because the
failure to bring him before the magistrate judge until the following morning
constituted an unnecessary delay within the meaning of the Federal Rules of Criminal
Procedure.4 We disagree, for the overnight delay was neither excessive nor
unnecessary. See, e.g., United States v. Boyer, 574 F.2d 951, 955 (8th Cir. 1978)
(holding a twenty-hour delay did not violate Fed. R. Crim. P. 5(a) when defendant
was arrested at 3:30 p.m., questioned for approximately two hours, and taken to the
magistrate the following morning). Hernandez was not arrested until 8:00 p.m., and
he was subsequently interviewed for just over two hours. It was not unreasonable for
the officers to wait until the following morning, a total delay of approximately fifteen
hours, to bring Hernandez before a magistrate judge.

       Finally, Hernandez argues that his trial counsel was ineffective for failing to
raise a constitutional challenge to 21 U.S.C. §§ 841(b)(1)(A) and (B). “In general, ‘an
ineffective assistance of counsel claim is not cognizable on direct appeal. Instead,
such a claim is properly raised in a 28 U.S.C. § 2255 action.’” United States v.


      4
        Rule 9(c)(1) of the Federal Rules of Criminal Procedure states, in relevant
part, that upon arrest pursuant to a warrant issued upon an indictment:

      The officer executing the warrant shall bring the arrested person without
      unnecessary delay before the nearest available federal magistrate judge
      or, in the event that a federal magistrate judge is not reasonably
      available, before a state or local judicial officer authorized by 18 U.S.C.
      § 3041.

       We note that the district court cited Fed. R. Crim P. 5(a), which is applicable
to arrests made under warrants issued upon a complaint or arrests made without a
warrant, rather than Rule 9(c)(1), which governs in this case.

                                          -4-
Brown, 183 F.3d 740, 743 (8th Cir. 1999) (quoting United States v. Millard, 139 F.3d
1200, 1209-10 (8th Cir. 1998)). “We will consider an ineffective assistance of
counsel claim on direct appeal only in exceptional cases where the district court has
developed a record on the ineffectiveness issue or where the result would otherwise
be a plain miscarriage of justice.” Brown, 183 F.3d at 743. Neither exception applies
here, and thus we decline to address the ineffective assistance of counsel claim at this
time.


      The judgment is affirmed.


      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -5-